     Case 2:21-cv-00900-SB-MAA Document 14 Filed 03/29/21 Page 1 of 2 Page ID #:57



 1
                                                                March 29, 2021
 2

 3                                                                  VPC

 4
                                                                  JS-6
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   WAYNE WEATHERSPOON, an                    Case No.: 2:21-cv-00900-SB-MAA
     individual,
13                                             Hon. Stanley Blumenfeld, Jr.
                 Plaintiff,
14
         v.                                    ORDER FOR DISMISSAL WITH
15
                                               PREJUDICE
     KENVIN CONSTRUCTION CO. INC.,
16   a California corporation; and DOES 1-
     10,                                       Action Filed: January 13, 2021
17                                             Trial Date: Not on Calendar
                 Defendants.
18

19
20

21

22

23

24

25

26

27

28
                                                1
                               ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-00900-SB-MAA Document 14 Filed 03/29/21 Page 2 of 2 Page ID #:58



 1

 2            Pursuant to Fed. R. Civ. P. 41, IT IS ORDERED THAT:
 3            Plaintiff Wayne Weatherspoon’s action against Defendant Kenvin Construction
 4   Co. Inc. is dismissed with prejudice. Each party will be responsible for its own fees and
 5   costs.
 6

 7

 8

 9   Dated: March 29, 2021
                                                         Hon. Stanley Blumenfeld, Jr.
10                                                       United States District Judge
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               2
                              ORDER FOR DISMISSAL WITH PREJUDICE
